        Case 1:18-cv-02395-JEB Document 18-1 Filed 03/06/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 UNION FENOSA GAS, S.A.

                                Plaintiff,

                                       v.             No. 1:18-cv-02395-JEB


 ARAB REPUBLIC OF EGYPT

                                Defendant.



                         DECLARATION OF MATTHEW D. SLATER

I, Matthew D. Slater, do hereby declare as follows:

   1. I am an attorney admitted to practice before this Court and a partner of the law firm Cleary

       Gottlieb Steen & Hamilton LLP (“Cleary Gottlieb”), counsel for the Arab Republic of

       Egypt (“Egypt”).

   2. I submit this declaration in support of Egypt’s Motion to Set Aside Default and to Stay

       Further Proceedings.

   3. In mid-December 2018, before an automatic stay was effected by the filing of Egypt’s

       annulment petition before the International Centre for Settlement of Investment Disputes

       (“ICSID”), I made contact with Jeffrey Bucholtz, counsel for Union Fenosa Gas, S.A.

       (“UFG”), to discuss scheduling in this case, including the possibility of staying the case

       until the termination of the ICSID annulment proceedings.

   4. At that time, Mr. Bucholtz declined to engage on the subject until the annulment petition

       had been filed.
     Case 1:18-cv-02395-JEB Document 18-1 Filed 03/06/20 Page 2 of 3



5. On December 21, 2018, I informed Mr. Bucholtz of the filing of Egypt’s annulment petition

   with ICSID, and on January 9, 2019, I conveyed to him a copy of ISCID’s Notice of

   Registration of the annulment petition and its formal notification to the parties of the

   resulting stay of enforcement by operation of the ICSID Convention and Rules.

6. UFG’s counsel did not make any further contact with me or any attorney under my

   supervision regarding this proceeding since December 2018.

7. During the same time period, UFG’s counsel has engaged extensively with attorneys

   from Cleary Gottlieb’s London office with regard to UFG’s efforts to seek recognition of

   the ICSID award at issue in this litigation and, despite substantial arguments to the

   contrary, have insisted that counsel from Cleary Gottlieb’s London office appear in those

   proceedings.

8. On March 3, 2020, following published reports of the comprehensive resolution

   described in the Declaration of Charlene Sun ¶ 15, ECF No. 16-2 (March 5, 2020), one of

   my colleagues spoke with lawyers representing UFG about an arrangement that would

   obviate the need for Egypt to file the present motion now. Late on March 5, 2020, UFG’s

   counsel responded that UFG declined.

9. On March 6, 2020, at 8:48 a.m., I emailed Mr. Bucholtz to see whether we could discuss

   this matter. Mr. Bucholtz responded at 3:20 p.m., after UFG filed its Motion for Default

   Judgment (ECF No. 16), and offered to speak at 4:30. Mr. Bucholtz and I spoke by

   telephone at 5 p.m. I described the relief Egypt seeks in the present motion and asked

   whether UFG would consent. Mr. Bucholtz stated that he would need to discuss the

   issues with UFG before responding.

10. Attached hereto are true and correct copies of the following documents:
 Case 1:18-cv-02395-JEB Document 18-1 Filed 03/06/20 Page 3 of 3



   a. Exhibit 1 is a copy of the Dissenting Opinion of Mark Clodfelter to the ICSID

       award at issue in this case;

   b. Exhibit 2 is a copy of Egypt’s ICSID Application for Annulment, dated December

       21, 2018;

   c. Exhibit 3 is a copy of the ad hoc Committee’s Decision on the Applicant’s

       Request for a Continued Stay of Enforcement of the Award, dated October 18,

       2019;

   d. Exhibit 4 is a copy of the ad hoc Committee’s Decision to Terminate the Stay of

       Enforcement, dated January 24, 2020;

   e. Exhibit 5 is a copy of an email from the ICSID Secretariat, dated January 22,

       2020; and

   f. Exhibit 6 is a copy of the ad hoc Committee’s Procedural Order No. 1, dated July

       26, 2019.

I declare under penalty of perjury that the forgoing is true and correct.

Executed on March 6, 2020.



                                                      /s/ Matthew D. Slater
                                                      Matthew D. Slater
